276 S.W.3d 903 (2009)
The ESTATE OF Walter Jeremy HAYES.
Sandra G. Hayes, Personal Representative, Appellant,
v.
Railamerica, Inc., et al., Respondents.
No. WD 69202.
Missouri Court of Appeals, Western District.
February 17, 2009.
Corey M. Swischer, Nevada, MO, for appellant.
Richmond M. Enochs and Paul M. Croker, Kansas City, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.
Prior report: 2008 WL 4000091.

Order
PER CURIAM:
Sandra Hayes, the personal representative of the estate of Walter Jeremy Hayes, appeals the trial court's dismissal of a wrongful death lawsuit that she brought in her capacity as personal representative of the estate of her son, Walter Jeremy Hayes.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).